Name: 63/483/EEC: Decision of 30 July 1963 of the Representatives of the Governments of the Member States of the European Economic Community, meeting in the Council adopting certain measures concerning the import of Greek wines into the Community /* Unofficial English translation */
 Type: Decision
 Subject Matter: nan
 Date Published: 1963-08-23

 Avis juridique important|41963D048363/483/CEE: DÃ ©cision du 30 juillet 1963 des reprÃ ©sentants des gouvernements des Ã tats membres de la CommunautÃ © Ã ©conomique europÃ ©enne rÃ ©unis au sein du Conseil, portant adoption de certaines mesures relatives Ã l'importation de vins hellÃ ©niques dans la CommunautÃ © Journal officiel n ° 129 du 23/08/1963 p. 2289 - 2289++++ ( 1 ) JOURNAL OFFICIEL DES COMMUNAUTES EUROPEENNES N 26 DU 18 FEVRIER 1963 , P . 296/63 . DECISION DU 30 JUILLET 1963 DES REPRESENTANTS DES GOUVERNEMENTS DES ETATS MEMBRES DE LA COMMUNAUTE ECONOMIQUE EUROPEENNE REUNIS AU SEIN DU CONSEIL , PORTANT ADOPTION DE CERTAINES MESURES RELATIVES A L'IMPORTATION DE VINS HELLENIQUES DANS LA COMMUNAUTE ( 63/483/CEE ) LES REPRESENTANTS DES GOUVERNEMENTS DES ETATS MEMBRES DE LA COMMUNAUTE ECONOMIQUE EUROPEENNE , REUNIS AU SEIN DU CONSEIL , VU LE TRAITE INSTITUANT LA COMMUNAUTE ECONOMIQUE EUROPEENNE , VU L'ACCORD CREANT UNE ASSOCIATION ENTRE LA COMMUNAUTE ECONOMIQUE EUROPEENNE ET LA GRECE ( 1 ) ET NOTAMMENT SON ARTICLE 16 ET LE PROTOCOLE N 14 ANNEXE A L'ACCORD , CONSIDERANT QUE LES ETATS MEMBRES DE LA COMMUNAUTE SONT DESIREUX DE FACILITER L'IMPORTATION DANS LA COMMUNAUTE DE CERTAINES CATEGORIES DE VINS HELLENIQUES , DECIDENT : ARTICLE PREMIER DANS LE CADRE DES CONTINGENTS OUVERTS AU BENEFICE DE LA GRECE EN APPLICATION DU PARAGRAPHE 3 DU PROTOCOLE N 14 ANNEXE A L'ACCORD CREANT UNE ASSOCIATION ENTRE LA COMMUNAUTE ECONOMIQUE EUROPEENNE ET LA GRECE ET SANS PREJUDICE DES DISPOSITIONS DU PROTOCOLE N 14 PREVOYANT UN REGIME PLUS FAVORABLE , LES ETATS MEMBRES APPLIQUENT A PARTIR DU 1ER OCTOBRE 1963 AUX IMPORTATIONS DE VIN EN PROVENANCE DE LA GRECE UN DROIT DE DOUANE DONT LE NIVEAU EST EGAL A LA MOYENNE ARITHMETIQUE DU DROIT APPLIQUE AUX IMPORTATIONS EN PROVENANCE DES AUTRES ETATS MEMBRES ET DU DROIT APPLIQUE AUX PAYS TIERS NON ASSOCIES A LA COMMUNAUTE . ARTICLE 2 APRES EPUISEMENT DE CHAQUE CONTINGENT ANNUEL DE VINS DESTINES A LA CONSOMMATION DIRECTE , OUVERT SUR BASE DU PARAGRAPHE 1 DU PROTOCOLE N 14 ANNEXE A L'ACCORD D'ASSOCIATION , LA REPUBLIQUE FEDERALE D'ALLEMAGNE APPLIQUE A PARTIR DU 1ER OCTOBRE 1963 AUX IMPORTATIONS DE VINS DE MUSCAT DE SAMOS , PRESENTES SOUS COUVERT D'UN CERTIFICAT D'ORIGINE , UN DROIT DE DOUANE DONT LE NIVEAU EST EGAL A LA MOYENNE ARITHMETIQUE DU DROIT DE DOUANE APPLIQUE AUX IMPORTATIONS EN PROVENANCE DES AUTRES ETATS MEMBRES ET DU DROIT APPLIQUE AUX PAYS TIERS NON ASSOCIES A LA COMMUNAUTE . ARTICLE 3 LA PRESENTE DECISION EST VALABLE JUSQU'A LA DECISION DU CONSEIL D'ASSOCIATION PREVUE A L'ARTICLE 35 DE L'ACCORD D'ASSOCIATION OU JUSQU'A L'EXPIRATION DES DELAIS DE DEUX ANS ET UN AN RESPECTIVEMENT PREVUS AUX PARAGRAPHES 1 ET 2 DE L'ARTICLE 36 DE CET ACCORD . ARTICLE 4 LA PRESENTE DECISION , CONSIGNEE AU PROCES-VERBAL DE LA SESSION DU CONSEIL , SERA PUBLIEE AU JOURNAL OFFICIEL DES COMMUNAUTES EUROPEENNES . LES GOUVERNEMENTS DES ETATS MEMBRES NOTIFIERONT AU SECRETAIRE GENERAL DU CONSEIL DANS UN DELAI D'UN MOIS SI DES PROCEDURES SONT REQUISES PAR LEURS DROITS INTERNES POUR ASSURER L'APPLICATION DE LA PRESENTE DECISION ; LE CAS ECHEANT , ILS LUI NOTIFIERONT SANS DELAI L'ACCOMPLISSEMENT DE CES PROCEDURES . FAIT A BRUXELLES , LE 30 JUILLET 1963 . LE PRESIDENT J . M . A . H . LUNS